Citation Nr: 0330395	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-11 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anemia.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for gastroesphageal 
reflux disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1987 to 
April 1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In that determination, the RO denied the veteran's 
application to reopen her claim of entitlement to service 
connection for anemia.  The RO also denied claims for service 
connection for hypertension and gastroesphageal reflux 
disease.   

The veteran has raised multiple claims in addition to those on 
appeal.  In her statement of March 2003, she appears to seek 
service connection for residuals of an adverse reaction to 
Hepatitis B vaccine, and a number of other disorders which she 
may be claiming are residuals of the vaccine.  These include: 
hyperlipidemia/hypercholesterolemia, bilateral leg pain, 
polymyalgia rheumatica/fibromyalgia/myalgia, costochondritis, 
blurry vision, optic neuritis/visual disturbances, chronic 
rhinitis/sinusitis, allergic hypersensitivity 
syndrome/recurrent skin rashes (hands, eye, arms, legs, feet 
and back) tinnitus/ear pain, headaches, muscle 
weakness/fatigue, sleep disturbances, MS-like symptoms, CF-
like symptoms, excessive salty skin, and recurrent chest 
discomfort.  These claims are referred to the RO for 
appropriate action.  

REMAND

In March 2003, the veteran submitted evidence in support of 
her claims, after the appeal had been certified to the Board.  
The evidence consists of a CD-ROM dated in March 2003 which 
the veteran claims contains all of the evidence in her 
possession regarding her claims.  Upon review of the 
document, the Board notes that instrument does not contain 
any documents, but reflects a "Shortcut to Hep B Adverse 
Reaction."  This short cut is unaccessible.  Thus, the Board 
is on notice that there may be outstanding medical evidence 
submitted by the veteran that may be pertinent to her claims.  
Therefore, the veteran should be provided an opportunity to 
submit additional evidence in this matter.  

As to the claim for service connection for hypertension, the 
veteran asserts that she developed the disorder as a result 
of service.  Although service medical records do not reflect 
a diagnosis of hypertension, its shows that the veteran had 
elevated blood pressure readings.  The veteran's blood 
pressure registered as 190/130 in November 1994, 142/90 in 
April 1995, and 149/85 in February 1998.  Post service VA 
medical records first reflect a diagnosis of and treatment 
for hypertension in June 2000.  Given the veteran's elevated 
blood pressure readings in service and a diagnosis and 
treatment for the disorder several years after discharge, the 
Board is of the view that a VA opinion is warranted to 
determine the etiology of the veteran's hypertension.  VA is 
responsible for providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)).  

In addition, it appears that the veteran's service medical 
records are not complete.  There is no record of a separation 
examination.  Pursuant to Bell v. Derwinski, 2 Vet. App. 611 
(1992) (per curium), this case must be remanded to obtain 
records considered to be in the constructive possession of 
VA.

Accordingly the case is remanded to the RO for the following:

1.  The RO should contact the necessary 
authority(ies) and request the veteran's 
separation examination.  If the document 
is not available, it should be so 
indicated in writing.  

2.  The veteran should be asked to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to her claim.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should obtain, and associate with 
the claims folder, all records noted by 
the veteran that are not currently on 
file.  In addition, the RO should allow 
the veteran an opportunity to resubmit, 
and/or identify additional medical 
records or evidence that she claims are 
included in the March 2003 CD.  

3.  The RO should provide the veteran a 
VA examination for the purpose of 
determining the nature and etiology of 
hypertension.  The examiner should be 
provided the claims file for review prior 
to the examination.  All indicated 
studies should be conducted.  The 
examiner provide an opinion regarding the 
etiology the veteran's hypertension by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's hypertension was caused by 
service.  

4.  The RO should review the claims file and 
ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The RO should then readjudicate the 
claims of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for anemia and entitlement to 
service connection for hypertension and 
gastroesphaeal reflux disease.  

6.  If the benefits sought remain denied, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




